Citation Nr: 9901918	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  94-16 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffrey, Counsel


INTRODUCTION

The veteran had active service from November 1969 to November 
1971.  This is an appeal from a May 1992 rating action by the 
Department of Veterans Affairs (VA) Regional Office , 
Louisville, Kentucky, which denied entitlement to service 
connection for post-traumatic stress disorder.  The case was 
initially before the Board of Veterans' Appeals (Board) in 
April 1996 when it was remanded for further development.  The 
case was again before the Board in May 1997 when it was again 
remanded.  The case is now before the Board for further 
appellate consideration.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in substance, that service connection 
should be established for post-traumatic stress disorder 
since he had a number of traumatic experiences during service 
including being involved in numerous firefights and mortar 
attacks, observing the death of a captain when a building 
collapsed on him during a typhoon in October 1971 and 
traveling on a military flight in April 1971 with a plane 
load of about 60 deceased soldiers.  He was the only man 
alive in that area of the plane.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991), has reviewed and considered all of the 
evidence and material of record in the veteran's claims file.  
Based on its review of the relevant evidence in this matter, 
and for the following reasons and bases, it is the decision 
of the Board that the preponderance of the evidence is 
against the veteran's claim for service connection for post-
traumatic stress disorder.  





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office to the extent possible.  

2.  A psychiatric disability, including post-traumatic stress 
disorder, was not demonstrated during the veteran's period of 
active military service.  

3.  The veterans currently diagnosed psychiatric disorders 
consist of alcohol abuse, anxiety disorder bordering on panic 
(or panic disorder) and dependent personality traits.  These 
conditions were initially medically demonstrated many years 
following the veteran's release from active duty and have not 
been related to service.  

4.  The evidence does not establish that the veteran 
currently has post-traumatic stress disorder or any other 
acquired psychiatric disorder which can be associated with 
his military service or any verified incident in service.  


CONCLUSION OF LAW

Service connection is not in order for a psychiatric 
disability as the veteran does not have a psychiatric 
disability, including post-traumatic stress disorder, which 
was incurred in or aggravated by his military service, or is 
due to such service.  38 U.S.C.A. §§ 1110, 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed to the extent possible.  In this regard, 
the regional office received a number of reports from the 
National Personnel Records Center from 1992 to 1998 that 
included the veteran's service personnel records and morning 
reports from units he was in.  The regional office also 
received a June 1997 report from the Defense Finance and 
Accounting Service, Indianapolis, and a November 1997 report 
by the U. S. Armed Services Center for Research of Unit 
Records enclosing the  unit history during 1970 for the 
veteran's unit and other records.  The foregoing reports will 
be discussed in greater detail below.  

I.  Background

The veteran's service medical records reflect that, when he 
was examined for entry into service in June 1969, he reported 
on a medical history form that he had or had had nervous 
trouble.  Slight nervousness was indicated by the examiner.  
On the report of medical examination, the psychiatric 
evaluation was reported to be normal.  The remainder of the 
veteran's service medical records, including the report of 
his physical examination for separation from service in 
November 1971 reflect no complaints or findings regarding a 
psychiatric condition.  

The veteran's initial claim for VA disability benefits was 
submitted in November 1971.  He referred to a low back 
disability.  The veteran was afforded a VA examination in 
April 1972.  Various findings were recorded.  The diagnoses 
included a low back condition.  There was no reference to a 
psychiatric condition.  By rating action dated in May 1972, 
service connection was denied for a low back condition.  The 
veteran appealed from that decision and in January 1975 the 
Board of Veterans' Appeals affirmed the denial.  

In December 1991 the veteran submitted a claim for service 
connection for post-traumatic stress disorder.  The veteran 
indicated that he had been receiving treatment and taking 
medication for anxiety problems since 1971 when he was 
discharged from the Army.  He related that he had had 
nightmares and flashbacks since 1971.  He reported that he 
suffered from anxiety attacks that he thought were heart 
attacks until his doctor had explained the condition to him.  
He had taken Xanax for 12 years.  He had been and was still a 
loner and had problems developing and maintaining any type of 
meaningful relationships with anyone.  That had caused 
problems in every one of the 18 jobs he had had since he got 
out of the Army.  

In January 1992 the veteran indicated that his primary 
military specialty had been a cook but as soon as he arrived 
in Vietnam they made him a truckdriver and assigned him to 
the 4th Quartermaster Corps, 226th Supply and Service Company 
providing direct support at Chu Lai.  He had been in about 12 
major firefights in 18 months and had been issued an M16 
rifle.  The enemy had also thrown mortars at the supply camp 
every morning for about one month.  He related that their 
first sergeant became shell shocked and ran around screaming 
incoherently.  One night a mortar landed 5 feet from his 
barracks and they felt the concussion inside.  He related 
that they had sniper fire almost every morning during 
formation and roll call.  

The veteran further related that he saw many civilians being 
brought in on stretchers and many were deceased.  He related 
that, when he flew back to Japan in March 1970 for a 30-day 
leave, the Air Force cargo plane he flew on had about 60 
coffins on it.  He related that he was the only one alive on 
the plane except for the pilot, co-pilot and navigator.  He 
sat in the cargo area with all of the coffins.  He felt 
guilty that he was going home alive and they were not.  

A February 1992 psychological evaluation by Robert G. Tureen, 
Ph.D., reflected that the veteran reported that, in June 
1990, he thought he was having a heart attack which in fact 
turned out to be an anxiety attack.  He had been treated by 
his family doctor.  In June 1991 he began having nightmares.  
The veteran indicated that, during service, he had flown in a 
plane with deceased service men being transported.  He stated 
that, on another occasion, a typhoon struck a building and 
collapsed on people that he saw killed and injured.  On a 
third occasion he got into a truck which had been under 
attack and found blood all over the seats.  It was stated 
that he had been taking Xanax for 12 years and currently took 
.5 milligrams every six hours.  He denied any depression but 
admitted to being very anxious.  He also indicated that he 
was dependent on Xanax.  He reported frequent nightmares 
about incidents in Vietnam.  It was reported that he had had 
many jobs over the years.  He had finally been laid off from 
work in August 1991 when the plant at which he was working 
closed.  He was currently unemployed and stated that he could 
not find any work.  

Various psychological tests were administered.  It was 
indicated that the responses were indicative of an individual 
who was experiencing a sense of emotional distress and 
worthlessness and experiencing a great deal of inner turmoil.  
It was stated that the responses were at least compatible 
with a diagnosis of post-traumatic stress disorder; however, 
the usual reference to combat related stresses were not 
specifically evident in his responses.  It was concludes that 
he had been treated for chronic anxiety for many years and 
had significant underlying depression.  While specific 
reference to combat stressors was not evident, the test 
protocol and history were reasonably compatible with a 
diagnosis of post-traumatic stress disorder.  

The veteran was afforded a VA psychiatric examination in 
February 1992.  He reported that he had been in Vietnam for 
18 months.  It was indicated that, on a return trip he was 
the only live person in the fuselage of the plane and was 
surrounded by deceased service men in body bags.  It was 
indicated that, when he initially went to Vietnam they 
encountered incoming shelling and that he was involved in 
active combat within two weeks.  It was stated that shortly 
before he went to Vietnam a friend of his he had known all of 
his life had been killed.  It was stated that he had worked 
in direct support and supply loading trucks.  It was stated 
that there had been incoming shelling and he had been "blown 
out of bed" one night.  He reported that a typhoon had struck 
and his captain had gone into a building just before it blew 
down and he saw the captain's body afterward.  

It was indicated that, since his return from Vietnam, he 
still "hit the dirt" if he was startled.  He reported that he 
slept only about three hours and would then awaken.  He was 
constantly dreaming of the trip back to the U.S. with the 
bodies in the plane and of a deceased woman he saw in Vietnam 
on a stretcher with her deceased baby.  He experienced 
episodes of shortness of breath, tachycardia, sweating and 
tingling in his arms.  

On mental status examination the veteran was tense and sat 
with his back to the wall.  He stated that his memory was 
poor.  His judgment of practical situations appeared to be 
competent.  The diagnosis was post-traumatic stress disorder 
with symptoms of sleep disturbance with nightmares and 
moderate depression and hyperalertness.  

The veteran testified at a hearing at the regional office in 
November 1992.  It was indicated that the flight in the plane 
loaded with coffins or body bags had been in April 1971 and 
that the captain's death had occurred in October 1971.  He 
reported that he had anxiety attacks with flashbacks and he 
could not sleep.  He reported that he was being treated by a 
Dr. James Schroder.  The regional office later received 
records from Dr. Schroder reflecting that the veteran was 
observed and treated on various occasions from 1988 to 1990 
for various conditions including anxiety attacks and 
seizures.  

VA outpatient treatment records were later received by the 
regional office reflecting that the veteran was seen on 
numerous occasions from 1982 to 1992 for various conditions.  
When he was seen in February 1983, it was indicated that he 
was extremely anxious.  He had found his brother deceased in 
a car one week previously.  He was again seen later in 
February 1983.  It was indicated that, in addition to finding 
his brother deceased in his car, his father and another 
brother had gotten into a fight and his father had wanted him 
to give him a gun to shoot his other brother.  It was stated 
that, since that time, things had been falling apart for him.  
He reported interrupted sleep secondary to anxiety that 
resulted from recurrent nightmares.  It was reported that he 
also had dreams of Vietnam.  On mental status examination the 
veteran was alert and oriented.  He was quite anxious and 
depressed.  The assessments included acute post-traumatic 
stress disorder related to his brother's death with anxiety 
and depression and unresolved grief reaction.  The outpatient 
treatment records reflect that the veteran was seen in 1987 
for tachycardia and hypertension.  

The veteran was seen in March 1992 requesting assistance with 
anxiety, hypervigilance, disturbed sleep and flashbacks.  It 
was stated that it was unclear whether he met the diagnostic 
criteria for post-traumatic stress disorder based on his 
unwillingness to accept substance abuse treatment.  In 
another report in August 1992, it was indicated that the 
veteran wanted to obtain some Xanax.  He complained of severe 
insomnia and nightmares.  He stated that he had seen combat 
while in Vietnam.  In another reported dated in August 1992 
treatment of an addictive disorder to prescription medication 
was discussed with the veteran.  On another report in 1992 it 
was indicated that the veteran had been in Vietnam but 
apparently had not been in combat.  

In June 1997, in response to a May 1997 request by the 
regional office for service department financial records of 
the veteran that would have bearing on his duty station 
assignments as well as any travel orders and records 
pertaining to periods of leave or rest and rehabilitation, 
the Defense Finance and Accounting Service indicated that it 
had no records.  

In November 1997 the U.S. Armed Services Center for Research 
of Unit Records enclosed a unit history submitted by the 
226th Supply and Service Company for the period from January 
through December 1970.  That unit history refers to supply 
services provided during that time in the Republic of 
Vietnam.  There was no reference to any combat or enemy 
action directed at the company.  The center also provided an 
operational report by the 23rd Infantry Division of the 
Americal Division from May to July 1970 and February to April 
1971.  The operational report documents enemy action 
including attacks by small arms and rocket/mortar fire in the 
area of Chu Lai.  Names or unit designations to the company 
level were not provided.  

In January 1998 the National Personnel Records Center 
provided copies of service personnel records reflecting the 
veteran's duty assignments from April 1970 to November 1971.  

The veteran was afforded a VA psychiatric examination in 
February 1998.  He related that he had lost jobs after 
service because he had difficulty sleeping at night because 
he was having anxiety episodes and would be sleepy during the 
day.  It was indicated that the veteran had been treated for 
alcohol abuse in the past but he stated that he had not had 
any alcohol for about two months.  

The veteran described his mood as fair.  He stated that he 
usually slept in a chair to avoid anxiety attacks in his 
sleep.  He reported a hyperstartle response.  He stated that 
he avoided being around people.  He reported that his 
concentration was not good.  He felt close to his sister and 
talked to her about every day.  He indicated that he felt 
irritable.  He indicated that his nightmares were about 
flying in a plane with coffins or whatever he saw on 
television that day.  He stated that about 70 percent of the 
nightmares were about Vietnam.  He indicated that he thought 
his anxiety symptoms were heart attacks.  

On examination the veteran's affect was blunted.  He had 
difficulty with calculations.  He was able to remember three 
out of three items immediately and one out of three after 
five minutes.  It was indicated that he did not display any 
motor movements in describing the events in Vietnam in terms 
of appearing to be distressed in a motor sense or a change in 
affect.  It was stated that his affect remained blunted 
throughout the entire examination.  He did not become 
tearful.  He did not appear anxious when describing the 
events he stated occurred in Vietnam.  The diagnoses were 
panic disorder and history of alcohol abuse.  

A VA psychological consultation report, dated in April 1998, 
reflected that several psychological tests had been provided.  
It was stated that the post-traumatic stress disorder 
interview indicated the presence of symptoms that met the DSM 
IV criteria for that diagnosis, but he had symptoms that also 
were consistent with depression and a thought disorder.  

The veteran was afforded another VA psychiatric examination 
in April 1998.  He related that he had had to perform guard 
duty on the perimeter in Vietnam and on occasion would take 
some small arms fire.  They also had occasional rocket and 
mortar attacks.  He indicated that, on one occasion he 
grabbed the steering wheel of a truck and there was a piece 
of someone's scalp on the steering wheel.  He related that, 
on one occasion, one of his friends was blown through a wall 
when a rocket hit near their position.  His friend had not 
been severely injured but had had severe problems. He stated 
that, if there was any threat of incoming fire, they would 
have to go into their fox holes on the perimeter.  He could 
not describe any of his friends being killed although he knew 
about one of his friends in another unit who had been killed.  
His major stressor, in his opinion, was flying to Japan in a 
cargo aircraft on his way to a 30-day leave with 60 coffins 
inside the aircraft.

The veteran reported that he had had two psychiatric 
hospitalizations.  He could not recall the first one but the 
second one had been about six years previously and was for 
depression.  He reported that he had not been suicidal but 
had lost interest in everything.  He reported that his last 
drink had been at Christmas of 1997.  He reported that he 
used to drink to attempt to calm himself down and to assist 
him getting to sleep.  He reported that he had anxiety 
attacks at night.  He lived in a trailer near his sister and 
his sister provided much care for him such as doing his 
shopping.  It was indicated that loud noises bothered him and 
cars backfiring caused him to jump.  He became upset when 
airplanes flew too low close to his house.  It was indicated 
that he often went 2 or 3 days without sleeping.  He reported 
that his memory was poor and he was also very irritable.  He 
did not do anything for enjoyment but watch television and on 
occasion he had nightmares about Vietnam.  

On mental status examination the veteran had a flat affect.  
He tended to blame his problems in his current life on his 
service in Vietnam.  There was no evidence of psychotic 
thought, mood or perceptual disorder.  He seemed somewhat 
anxious and mildly to moderately depressed.  The diagnostic 
impressions included alcohol abuse in remission by history, 
anxiety disorder and dependent personality traits.  The 
examiner commented that the veteran did not describe 
convincing events that would be diagnostic of post-traumatic 
stress disorder based on his exposure to chronic, severe, 
combat stressors and did not report a large number of the 
symptoms outlined in DSM IV for the diagnosis of 
post-traumatic stress disorder.  The examiner commented that 
the events described by the veteran, while frightening to 
him, mostly are things that have happened to other 
people.


II.  Analysis.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be established for post-traumatic 
stress disorder if, during service, the individual was 
exposed to a traumatic event such as actual or threatened 
death or a serious injury and the individual's response 
involved intense fear, helplessness or horror and there are 
other manifestations such as persistently reexperiencing the 
traumatic event, persistent avoidance of stimuli associated 
with the trauma and numbing of general responsiveness, and 
persistent symptoms of increased arousal because of the event 
so as to support the diagnosis.  

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link established 
by medical evidence between current symptomatology and the 
claimed inservice stressor.  Where the veteran did not serve 
in combat or the stressor is not related to combat, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records which corroborate the 
veteran's testimony as to the occurrence of the claimed 
stressor.  38 C.F.R. § 3.304; West v. Brown, 7 Vet. App. 78 
(1994). 

In this case, the veteran's service records reflect that he 
served in the Republic of Vietnam from April 1970 to November 
1971.  His military occupational specialty was that of a cook 
and his service records do not substantiate that he served in 
combat.  His service military personnel records do not 
reflect the award of any combat decorations, and his own 
statements do not describe actual combat with the enemy.  
Although he has reported various events which he considers to 
be stressors experienced during service, including observing 
the death of a captain when a building collapsed on him 
during a typhoon in October 1971 and flying on a plane 
carrying 60 coffins, none of the events have been verified by 
the service department, despite extensive efforts by the RO, 
or recognized as adequate stressors by recent examiners.  The 
veteran's statements regarding events he considered to be 
stressors during service, of themselves, cannot be accepted 
as establishing the presence of such stressors, in the 
absence of verification or acceptance as such by the 
examiners.  

The record also reflects a February 1992 report by a private 
psychologist who indicated that the veteran's responses to 
psychological tests were compatible with a diagnosis of post-
traumatic stress disorder and post-traumatic stress disorder 
was diagnosed on a VA psychiatric examination conducted in 
February 1992.  However, on the most recent VA psychiatric 
examinations, in February and April 1998, diagnoses were made 
of panic disorder and anxiety disorder, respectively.  On the 
April 1998 examination the examiner indicated that the 
veteran had not described convincing events that would be 
diagnostic of post-traumatic stress disorder.  The record 
further reflects that, when the veteran was seen on an 
outpatient basis by the VA in early 1983, the assessments 
included acute post-traumatic stress disorder with anxiety 
and depression; however, that condition was related to the 
recent death of his brother rather than to any incident which 
may have occurred while he was serving on active duty.  

In the Board's judgment, the evidence of record is 
insufficient to establish that the veteran currently has 
post-traumatic stress disorder or that the other diagnosed 
psychiatric conditions became manifest in service or were 
otherwise a result of any incident in service.  Accordingly, 
it follows that entitlement to service connection for a 
psychiatric disability, including post-traumatic stress 
disorder, is not in order.  38 U.S.C.A. § 1110.  

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.  




ORDER

Entitlement to service connection for post-traumatic stress 
disorder is not established.  The appeal is denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 2 -
